Via CM/ECF                                                          October 9, 2020

Honorable Arlene R. Lindsay
United States District Court for the Eastern District of New York
814 Federal Plaza
Central Islip, NY 11722


       Re: Hymes v. Bank of America, N.A., No. 2:18-cv-02352 (RRM/ARL)
           Cantero v. Bank of America, N.A., No. 1:18-cv-04157 (RRM/ARL)


Dear Judge Lindsay:

        Pursuant to Your Honor’s July 6, 2020 minute order, the parties write to provide a joint
status report.

         As the parties previously notified Your Honor, Bank of America moved for interlocutory
appeal of Chief Judge Mauskopf’s order rejecting Bank of America’s National Bank Act
preemption defense. See Hymes ECF No. 65; Cantero ECF No. 51. On October 7, 2020, Chief
Judge Mauskopf entered an order granting that motion and stayed proceedings in this case
pending a decision from the Second Circuit on Bank of America’s petition(s) for permission to
file an interlocutory appeal. See Hymes ECF No. 79; Cantero ECF No. 59.

       Bank of America is authorized to state that Plaintiffs’ counsel has reviewed this letter and
authorizes Bank of America to file it on behalf of all parties to this case.


                                                     Respectfully submitted,



                                                     /s/ Mark Mosier
                                                     COVINGTON & BURLING LLP
                                                     One City Center
                                                     850 10th Street NW
                                                     Washington, D.C. 20001
                                                     T: (202) 662-6000
                                                     mmosier@cov.com

                                                     Attorney for Defendant Bank of America,
                                                        N.A.
Honorable Arlene R. Lindsay
October 9, 2020
Page 2


                              /s/ Kevin Cooper (by permission)
                              WOLF HALDENSTEIN ADLER FREEMAN
                                 & HERZ LLP
                              270 Madison Avenue
                              New York, NY 10016
                              T: (212) 545-4600
                              kcooper@whafh.com

                              Attorney for Plaintiffs Ilana Harwayne-
                                 Gidansky and Saul R. Hymes


                              /s/ Todd Garber (by permission)
                              Finkelstein, Blankinship, Frei-Pearson &
                                 Garber LLC
                              One North Broadway
                              Suite 900
                              White Plains, NY 10601
                              T: (914) 298-3282
                              tgarber@fbfglaw.com

                              Attorney for Plaintiff Alex Cantero
                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 9, 2020, I caused a true and correct copy of the foregoing

to be served by electronic means, via the Court’s CM/ECF system, on all counsel registered to

receive electronic notices.




                                                      /s/ Mark Mosier
                                                      COVINGTON & BURLING LLP
                                                      One City Center
                                                      850 10th Street NW
                                                      Washington, D.C. 20001
                                                      T: (202) 662-6000
                                                      mmosier@cov.com




DC: 7396758-1
